DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindab1 (Lindab Comfid theory Displacement diffusers, 2015).
With respect to claim 1 Lindab discloses a device to direct a flow of conditioned air within a larger volume to establish a distinct zone of conditioned air within the larger volume, the device comprising:
a backside [see annotated Fig. below], the backside generally planar and configured for a coupling to a vertical structure defining the larger volume; and
a front side [see annotated Fig. below], the front side coupled to the backside to generally define a channel for capturing the flow of conditioned air, the front side comprised of a pliable material [note that because the sheet metal is bent into an arcuate form it is therefore interpreted as pliable] configured with an air permeable portion and an air impermeable portion [see annotated Fig. below], wherein the air permeable portion is configured for releasing of a discrete amount of air jets from the captured flow of conditioned air, wherein the discrete amount of air jets selectively provides conditioned air to the distinct zone, wherein the distinct zone is a smaller volume within the larger volume [see cover image].

    PNG
    media_image1.png
    292
    663
    media_image1.png
    Greyscale

	With respect to claim 2 Lindab discloses that the air permeable portion releases the captured flow at a uniform velocity across an entire length of the air permeable portion device [note that the holes are of uniform size and therefore would result in uniform mass flow rate for a constant pressure drop across the surface of the device].
	With respect to claim 4 Lindab discloses that the front side includes a plurality of holes as the air permeable portion [see Fig. above]
	
Claim(s) 11, 13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindab2 (Lindab Comfid theory Displacement diffusers, 2015).
With respect to claim 11 Lindab discloses a device to direct a flow of conditioned air within a larger volume to establish a distinct zone of conditioned air within the larger volume, the device comprising:
a backside [see annotated Fig. above], the backside comprising a rigid planar material and configured for a coupling to a vertical structure defining the larger volume;
a front side [see annotated Fig. above], the front side having an air permeable portion and an air impermeable portion [see annotated Fig. above], and coupled to the backside to generally define a channel for capturing the flow of conditioned air, the front side comprised of a pliable material with the air permeable portion configured for releasing of a discrete amount of air jets from the channel [note that because the sheet metal is bent into an arcuate form it is therefore interpreted as pliable];

a second end, the second end opposite the first end and a distance from the first end to the second end defining a length of the device, the second end being a seal of the front side and backside, wherein air flow is restricted from exiting.


    PNG
    media_image2.png
    399
    394
    media_image2.png
    Greyscale


	With respect to clam 13 Lindab discloses that the front side includes a plurality of holes as the air permeable portion, the plurality of holes allowing for the releasing of a discrete amount of air jets from the channel into the larger volume, the plurality of holes selected to form a uniform flow of air across an entire length of the air permeable portion [note that the holes are of uniform size and therefore would result in uniform mass flow rate for a constant pressure drop across the surface of the device].
	With respect to claim 21 Lindab discloses a flow of conditioned air is captured in the channel with a first direction parallel to the front side, and wherein the flow of conditioned air changes direction and reduces in velocity .


    PNG
    media_image3.png
    474
    351
    media_image3.png
    Greyscale


Allowable Subject Matter

Claims 3, 5-7, 10, 12, 14-16, 19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments, see pp. 6-9, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1-7, 10-16, and 19 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lindab, see rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                


    
        
            
        
            
        
            
        
            
    

    
        1https://itsolution.lindab.com/lindabwebproductsdoc/pdf/documentation/comfort/lindab/technical/theory_comdif.pdf
        2https://itsolution.lindab.com/lindabwebproductsdoc/pdf/documentation/comfort/lindab/technical/theory_comdif.pdf